Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In light of Applicant response to the restriction requirement, claims 1-8 and 11-18 are selected for examination.

Claim objection
Claims 1 and 11 are objected to because the BCA needs to fully spell out before abbreviation.

Allowable Subject Matter
Claims 2-5 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 1 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hunt et al (hereinafter Hunt) US Publication No 20180152289 in view of Ardashev et al (hereinafter Ardashev) US Publication No 20180374086.


As per claim 1, Hunt teaches:
A method, comprising: a particular BCA participant of a BCA network reading a first block from a particular blockchain replica of a particular blockchain, wherein said first block includes a particular transaction context for a particular transaction executed by an initiator BCA participant of said BCA network; 
(Paragraphs [0012], [0039] and [0073])
wherein a plurality of transactions executed by said BCA network includes said particular transaction, wherein each transaction of said plurality of transactions is recorded by a blockchain of said BCA network, wherein each transaction of said plurality of transactions is associated with a respective transaction promotion time that specifies when said each transaction modified a persistent object; 
(Fig. 3, 7C and paragraphs [0012], [0030], [0038], [0041], [0045] and [0065])
wherein said particular transaction context includes a first set of one or more records that each correspond to a respective persistent object modified by said particular transaction; 
(Fig. 3, 7C and paragraphs [0006], [0035], [0038], [0041], [0045] and [0065])
wherein for each record of said first set of one or more records, said each record specifies a respective last promotion time that, for the respective persistent object of said each record, specifies the respective promotion time of a transaction of said plurality of transactions that previously modified said respective persistent object; 
(Fig. 3, 7C and paragraphs [0012], [0041], [0045] and [0065])
said particular BCA participant maintaining a checkpoint value specifying a previous promotion time of a transaction recorded by a previously applied block of said particular blockchain;
(Fig. 3, 7C and paragraphs [0012], [0041], [0045] and [0065])
wherein a particular record of said first set of one or more records specifies the respective last promotion time for a particular persistent object, wherein making said determination includes determining the respective last promotion time for said particular persistent object is less than the checkpoint value.
(Paragraphs [0007], [0011]-[0012], [0030], [0041], wherein the checkpoint is after transaction completion)
Hunt teaches transaction ordering but does not explicitly teach making a determination that any transaction with which the particular transaction has a transactional dependency has committed, however in analogous art of transaction management, Ardashev teaches:
Making a determination that any transaction with which the particular transaction has a transactional dependency has committed;
(Abstract and paragraph [0005]-[0007] and [0027]-[0028])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Hunt and Ardashev by incorporating the teaching of Ardashev into the method of Hunt. One having ordinary skill in the art would have found it motivated to use the transaction management of Ardashev into the system of Hunt for the purpose of ensuring data consistency across dependent transaction.

Claim 11 is a non-transitory computer readable media claim corresponding to method claim 1 and it is rejected under the same rational as claim 1.


Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hunt and Ardashev in view of Cseri et al (hereinafter Cseri) US Publication No 20200364201.

As per claim 6, Hunt and Ardashev do not explicitly teach network is a network of database management systems, and said particular persistent object is a row in a database table, however in analogous art of transaction management, Cseri teaches:  
 	network is a network of database management systems, and said particular persistent object is a row in a database table.  
(Fig. 3-4 and Abstract and paragraphs [0025], [0067] and [0081])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Hunt and Ardashev and Cseri by incorporating the teaching of Cseri into the method of Hunt and Ardashev. One having ordinary skill in the art would have found it motivated to use the transaction management of Cseri into the system of Hunt and Ardashev for the purpose of tracking/logging update to database object and generating journal table log.


As per claim 7, Hunt and Ardashev do not explicitly teach a first record of said first set of one or more records that specifies a change to an attribute of a particular persistent object from a first set of persistent objects, said attribute being subject to a uniqueness constraint, said change to an attribute of said particular persistent object changing said attribute from a first value to a second value, a second record of said first set of one or more records that specifies inserting a persistent object having an attribute set to said first value, however in analogous art of transaction management, Cseri teaches:  
 	a first record of said first set of one or more records that specifies a change to an attribute of a particular persistent object from a first set of persistent objects, said attribute being subject to a uniqueness constraint, said change to an attribute of said particular persistent object changing said attribute from a first value to a second value, a second record of said first set of one or more records that specifies inserting a persistent object having an attribute set to said first value.
(Fig. 3-4 and Abstract and paragraphs [0025], [0067] and [0081])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Hunt and Ardashev and Cseri by incorporating the teaching of Cseri into the method of Hunt and Ardashev. One having ordinary skill in the art would have found it motivated to use the transaction management of Cseri into the system of Hunt and Ardashev for the purpose of tracking/logging update to database object and generating journal table log.


Claims 16-17 are non-transitory computer readable media claims respectively corresponding to method claims 6-7 and they are rejected under the same rational as claims 6-7.


Claims 8 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hunt and Ardashev in view of Petculescu et al (hereinafter Petculescu) US Publication No 20160224604.

As per claim 8, Hunt and Ardashev do not explicitly teach said attribute being subject to a foreign key constraint, said child attribute having a value equal to a primary key value of a parent persistent object, however in analogous art of transaction management, Petculescu teaches:  
a first record of said first set of one or more records that specifies a change to a child attribute of a child persistent object from a first set of child persistent objects, said attribute being subject to a foreign key constraint, said child attribute having a value equal to a primary key value of a parent persistent object; 
(Paragraphs [0003] and [0042])
a second record of said first set of one or more records that specifies a modification to said parent persistent object.
(Abstract and paragraphs [0042], [0062] and [0066])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Hunt and Ardashev and Petculescu by incorporating the teaching of Petculescu into the method of Hunt and Ardashev. One having ordinary skill in the art would have found it motivated to use the transaction management of Petculescu into the system of Hunt and Ardashev for the purpose of defining table linkage and manage data validity.


Claim 18 is a non-transitory computer readable media claim corresponding to method claim 8 and it is rejected under the same rational as claim 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                        11/30/2022